DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art does not teach and/or suggest “wherein a Larmor frequency associated with a Bo field strength of the magnetic resonance imaging system is between adjacent positive integer multiples of the characteristic frequency” in combination with the other limitations set forth in claim 1.
Regarding independent claim 15, the prior art does not teach and/or suggest “wherein the Larmor frequency is between adjacent positive integer multiples of the characteristic frequency” in combination with the other limitations set forth in claim 15.
Regarding independent claim 16, the prior art does not teach and/or suggest “such that a Larmor frequency associated with a Bo field strength of the magnetic resonance imaging system is between adjacent positive integer multiples of the characteristic frequency” in combination with the other limitations set forth in claim 16.

Regarding independent claim 22, the prior art does not teach and/or suggest “wherein the first and second currents are balanced without any current-balancing circuitry” in combination with the other limitations set forth in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mileski, et al., (US 2016/0299203) teaches a switching power supply to provide an output signal to a gradient coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 17, 2022